Citation Nr: 0420019	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1940 to November 
1945 and from February 1946 to March 1961.  He died in 
December 1967.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
April 2001.  
 
The appellant testified before the undersigned at Board 
hearing in Washington, D.C., in April 2004.  A transcript of 
that hearing has been associated with the claims folder.  
Although the appellant's sister was present at the hearing, 
she did not provide any testimony.  

During the Board hearing, the appellant's representative 
indicated his intent to move for advancement of the appeal on 
the Board's docket based on the appellant's age.  To date, 
the Board has not received any such motion.  The appeal is 
being processed in the usual manner.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim.  

In pertinent part, VA is required to make reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant. Id.  Such 
notice must identify the records not obtained, explain the 
efforts made to obtain them, and describe any further action 
VA will take on the claim. Id.

VA regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  If VA receives information showing that 
subsequent requests to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. § 
3.159(c)(1).
      
In this case, the RO issued a request for records in February 
2002 to providers including J. Myers, M.D.  In March 2002, 
Dr. Myers responded that he had retired several years ago and 
turned over all his medical records to a J. Silverblatt, M.D.  
Dr. Myers provided Dr. Silverblatt's address.  However, there 
is no indication that the RO ever attempted to secure Dr. 
Myer's records from Dr. Silverblatt.  The Board acknowledges 
that the appellant has indicated that Dr. Myers destroyed his 
records of treatment for the veteran.  However, given the 
response Dr. Myers provided to the RO, the Board finds that 
the VCAA requires the RO to undertake additional action to 
attempt to secure the records in question. Id.  To that end, 
a remand is required.  

The Board emphasizes that, although this remand will result 
in additional delay in the adjudication of the appeal, 
records from Dr. Myers concerning his treatment of the 
veteran's first heart attack may prove extremely beneficial 
to the appellant's claim.  Thus, attempting to secure these 
records is in the appellant's best interests, as well as 
required by law and regulation.     

Consideration of the issue of entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 is 
deferred pending completion of the necessary development and 
readjudication of the claim for service connection for the 
cause of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to attempt to secure records of the 
veteran's treatment from Dr. Myers, which 
have been turned over to J. Silverblatt, 
M.D., 35040 Chardon Road, Suite 101, 
Willoughby Hills, OH 44094.  All attempts 
to secure these records must comply with 
VA law and regulation and be documented 
in the claims folder.    

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

